DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 02/07/2022.
The application has been amended as follows: 
In claim 7, line 4, immediately after “mixture,” insert “wherein based on 100 parts by weight of a total usage amount of the epoxy resin (A), the curing agent (B), and the curing accelerator (C), a usage amount of the epoxy resin (A) is 85 parts by weight or more”.
Cancel claim 8.

Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7 and 9-12, directed to the process of making or are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Furuta et al. (WO 2015/060439 A1, machine translation in English used for citation) teaches a one-component-type thermosetting resin composition comprising an epoxy resin containing an epoxy compound represented by the formula 
    PNG
    media_image1.png
    102
    456
    media_image1.png
    Greyscale
 [Abstract, 1 and X2 are 
    PNG
    media_image2.png
    17
    389
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    18
    173
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    20
    229
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    21
    639
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    21
    323
    media_image6.png
    Greyscale
,  or 
    PNG
    media_image6.png
    21
    323
    media_image6.png
    Greyscale
 [0005, 0022], wherein p, q, r, s, t, u, v, w, y, and z are independently integers of 1 to 20, respectively [0005], wherein m is an integer of 1 to 20 [0005], wherein Ar is a bivalent aromatic-containing hydrocarbon group containing a bivalent aromatic group in the main skeleton [0005, 0026], wherein a flexible epoxy resin curable product is obtained by heating the curable resin composition [0001], wherein the resin composition is a flexible epoxy resin composition [Title], which reads on a flexible encapsulating material, comprising an epoxy resin (A). Furuta teaches that the one-component-type thermosetting resin composition further comprises tris(3-mercaptopropyl)isocyanurate [Abstract, 0005] that acts as a curing agent for epoxy resins [0007], which reads on a curing agent (B) as claimed. Furuta teaches that the one-component-type thermosetting resin composition optionally further comprises a curing promoter that is a solid imidazole compound or a solid dispersive amine adduct-based latent curing agent [0034], which reads on a curing accelerator (C) as claimed. Furuta teaches that the content of tris(3-mercaptopropyl)isocyanurate is 10 to 100 parts by mass when all epoxy resins contained in the one-component thermosetting resin composition are 100 parts by mass [0007] and that the content of the curing promoter is 0 or is preferable to be 1 to 100 parts by mass when the total content of epoxy resin is 
Furuta does not teach that the epoxy resin (A) is represented by a formula (1), 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 in the formula (1), A1 is a group selected from the group consisting of groups represented by a formula (a-1), a formula (a-2) and a formula (a-3), 
    PNG
    media_image8.png
    57
    166
    media_image8.png
    Greyscale
 (a-1) in the formula (a-1), n1 is an integer of 1 to 8, 
    PNG
    media_image9.png
    74
    121
    media_image9.png
    Greyscale
 (a-2) in the formula (a-2), n2 is an integer of 1 to 8, 
    PNG
    media_image10.png
    68
    206
    media_image10.png
    Greyscale
 (a-3) in the formula (a-3), n3 is an integer of 1 to 8, A2 is a divalent organic group having at least one of an aromatic structure and an alicyclic structure, B is a glycidyl group, n is an integer of 1 or more. Although Furuta’s epoxy 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 and 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 moieties of the claimed formula (1), wherein B is a glycidyl group, optionally has the claimed A1 group that is a group represented by the claimed formula (a-2), where in the formula (a-2), n2 is an integer of 1, optionally has the claimed A1 group that is a group represented by the claimed formula (a-3), where in the formula (a-3), n3 is an integer of 1, optionally has the claimed 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 and 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 moieties of the claimed formula (1), and has the claimed 
    PNG
    media_image7.png
    76
    1
    media_image7.png
    Greyscale
 moieties of the claimed formula (1), wherein A2 is a divalent organic group having an aromatic structure, Furuta’s epoxy compound comprises additional moieties that do not read on the claimed formula (1). The prior art of record do not teach or suggest an epoxy resin (A) represented by the claimed formula (1).
Since claim 7 reads on a method of making the flexible encapsulating material according to claim 1, and since claim 1 is allowed, claim 7 is also allowed.
Since claim 10 reads on a method of using the flexible encapsulating material according to claim 1, and since claim 1 is allowed, claim 10 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.